DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Aleksynas on 07/27/2021.
The application has been amended as follows: 
IN THE CLAIMS
In claim 9, change “according to claim 6,” to –according to claim 7,--

REASONS FOR ALLOWANCE
Claims 1, 3-5 and 7-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The closest prior art drawn to Akita (JP 2014083092 A, see US 2015/0238677 A1 as translation), Vinci (US 2005/0043665 A1) and Schneider (US 4498843) fail to show or make obvious the claimed elements as set forth in independent claims 1 and 7 and the dependent claims 3-5 and 8-22.
wherein the control device controls a flow rate of the predetermined substitution fluid supplied from the substitution line such that the suction pressure of the blood pump becomes a predetermined value during a dialysis treatment when the puncture needles are connected to the patient in claim 1, in combination with the other elements of the invention recited in the claims. 
	Although Akita teaches a substitution line with the positioning and for supplying a substitution dialysate solution, Akita uses this line for priming rather than during the dialysis treatment as claimed. 
The claims overcome the prior art of record because the prior art fails to disclose or fairly suggest the limitation: wherein the blood purification apparatus further includes a selecting device that is configured to select a type of squeezable tube that is fitted into the blood pump, and characteristics of the squeezable tube correlate with a diameter thickness or material of the squeezable tube in claim 7, in combination with the other elements of the invention recited in the claims.
Akita and Vinci, as used in the prior rejection, are silent to a selecting device. Schneider teaches an optical sensor but it does not operate as a selecting device to select a tube based on diameter thickness or material, as set forth in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        07/27/2021

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781